Citation Nr: 1824083	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of heat exhaustion.

2.  Entitlement to an effective date prior to June 10, 2008, for the grant of service connection for radiculopathy with muscle cramps in the right lower extremity.

3.  Entitlement to an effective date prior to June 10, 2008, for the grant of service connection for radiculopathy with muscle cramps in the left lower extremity.

4.  Entitlement to service connection for a skin disability other than herpes simplex.

5.  Entitlement to a rating in excess of 10 percent for hyper-extended left elbow.

6.  Entitlement to an initial rating in excess of 50 percent for chronic sinusitis.

7.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy affecting the sciatic nerve with muscle cramps associated with degenerative disc disease, lumbosacral spine.

8.  Entitlement a rating in excess of 10 percent for right lower extremity radiculopathy affecting the sciatic nerve with muscle cramps associated with degenerative disc disease, lumbosacral spine.

9.  Entitlement to an effective date prior to June 10, 2008, for the award of a 50 percent rating for chronic sinusitis.

10.  Entitlement to an effective date prior to June 10, 2008, and the award of a 10 percent rating for hyper-extended left elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1994, with confirmed service in Southwest Asia. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

A July 2015 Board decision remanded the issues of entitlement to service connection for a sleep disorder, chronic fatigue, shaking hands, and memory and concentration problems.  Thereafter, a  granted service connection for chronic fatigue, to include tremors, sleep disturbance, memory and concentration problems.  As the grant constitutes a full grant of the benefits sought on appeal, the claims are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board notes that the issue of entitlement to service connection for bilateral hearing loss was also remanded in order to obtain a statement of the case (SOC) and allow the Veteran to substantively appeal the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In , the Veteran reported in writing that he wished to cancel his appeal request for bilateral hearing loss.  Moreover, the issues of entitlement to service connection for a left wrist disability, hemorrhoids, and bilateral hip disability, the issues of entitlement to an increased rating for a lumbar spine disability, cervical spine disability, right knee disability, left knee disability, right ankle disability, and issues of entitlement to effective dates for the awards of service connection for right upper extremity radiculopathy and left upper extremity radiculopathy, and the award of a 50 percent rating for headaches were addressed in a   with the remand, but no substantive appeal was perfected as to any of the issues.  Similarly, a  addressed the issues of entitlement to service connection for recurrent methicillin-resistant Staphylococcus aureus infection and an initial rating in excess of 30 percent for gastroesophageal reflux disease, which also were not substantively appealed.  As such, these issues will not be further addressed by the Board at this time.

The issues of entitlement to service connection for a skin disability other than herpes simplex; a rating in excess of 10 percent for the left elbow; an initial rating in excess of 50 percent for chronic sinusitis; a rating in excess of 10 percent for left lower extremity radiculopathy; a rating in excess of 10 percent for right lower extremity radiculopathy; and effective dates prior to June 10, 2008, for the award of a 50 percent rating for chronic sinusitis and the award of a 10 percent rating for the left elbow are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a November 2017 statement, prior to the promulgation of a decision on the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to service connection for residuals of heat exhaustion.

2.  The Veteran's claim for an increased evaluation of his service-connected back disability was received by VA on June 10, 2008, and his original claim of entitlement to service connection for muscle cramps in his legs was received on June 18, 2009, more than one year after separation from service; entitlement to service connection for bilateral lower extremity radiculopathy with muscle cramps arose on February 29, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for residuals of heat exhaustion have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an effective date prior to June 10, 2008, for the award of service connection for radiculopathy with muscle cramps in the right lower extremity have not been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2017).

3.  The criteria for an effective date prior to June 10, 2008, for service connection for radiculopathy with muscle cramps in the left lower extremity have not been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

In a , the Veteran reported that he wished to close his appeal request for service connection for heat exhaustion.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of the issue.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.

Effective dates

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

On June 10, 2008, the Veteran filed a claim for an increased evaluation for his service-connected back disability that included reports of bilateral leg radiculopathy.  Further, a claim of entitlement to service connection for bilateral leg muscle cramps was received on June 18, 2009.  A December 2009 rating decision denied service connection for bilateral leg muscle cramps and increased the rating for degenerative disc disease with radiculopathy of the lumbosacral spine, effective from June 10, 2008.  The Veteran disagreed and an April 2012 rating decision granted service connection and separate ratings for right lower extremity radiculopathy, effective September 3, 2009, and left lower extremity radiculopathy, effective February 16, 2011.  In an October 2014 rating decision, the Veteran was granted service connection for muscle cramps of the right leg as secondary to radiculopathy of the right lower extremity, effective September 3, 2009, and service connection for muscle cramps of the left leg as secondary to radiculopathy of the left lower extremity, effective February 16, 2011.  The October 2014 rating decision noted that the noncompensable muscle cramps were included in the evaluation of radiculopathy.  The Veteran disagreed with the effective dates assigned to the awards of service connection for bilateral lower extremity muscle cramps.  While the claims were pending, a June 2017 rating decision granted effective dates of June 10, 2008, for the awards of service connection for radiculopathy, sciatic nerve, of the left and right lower extremities with muscle cramps. 

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Here, VA received an original claim of entitlement to service connection for muscle cramps in the legs on June 18, 2009, more than one year after separation from active service.  In addition, as the Board notes that an informal claim for service connection for bilateral lower extremity radiculopathy was received by VA on June 10, 2008, as the Veteran's claim for an increased rating for his service-connected back disability included a statement that he had radiating pain into his hips and radiculopathy in both legs.  See 38 C.F.R. §§ 3.151, 3.155.  Thereafter, a diagnosis of lumbar radiculopathy was provided in a February 29, 2012, VA examination and linked to the service-connected back disability and a diagnosis of nocturnal leg cramps was provided in an August 25, 2014, VA examination and linked to service-connected bilateral lower extremity radiculopathy.  See 38 C.F.R. § 3.310.  As the effective date of service connection is the date of receipt of claim or the date entitlement arose, whichever is later, an effective date prior to June 10, 2008, may not be awarded.  38 U.S.C. §§ 5107, 5110(a); 38 C.F.R. § 3.400.


ORDER

The appeal for entitlement to service connection for residuals of heat exhaustion is dismissed.

An effective date prior to June 10, 2008, for the award of service connection for radiculopathy with muscle cramps in the right lower extremity is denied.  

An effective date prior to June 10, 2008, for the award of service connection for radiculopathy with muscle cramps in the left lower extremity is denied.  


REMAND

The Board's review of the record reveals that further development is warranted before the remaining issues on appeal may be adjudicated.

Initially, the Board notes that the  also requested that the AOJ issue an SOC on the issues of entitlement to a rating in excess of 50 percent for chronic sinusitis, and earlier effective dates for the awards of a 50 percent rating for chronic sinusitis and a 10 percent rating for hyper-extended left elbow.  See Manlincon, 12 Vet. App. at 240-41.  The Board notes that a  rating decision extended the effective dates for the awards of the 50 percent rating for sinusitis and the 10 percent rating for the left elbow to June 10, 2008, and the AOJ advised the Veteran in a , at which time the Veteran reported that he wished to continue the appeal.  As an SOC has not yet been provided, the claims are remanded for such action.

Further, the July 2015 remand directed the AOJ to issue a supplemental statement of the case (SSOC) for any issues on appeal that remained denied and subsequent June 2017 SOC, , and September 2017 s were provided; however, the issues of entitlement to a rating in excess of 10 percent for the left elbow and initial ratings in excess of 10 percent for right and left lower extremity radiculopathy with muscle cramps have not been readjudicated by the AOJ.  Therefore, these issues must also be remanded for an SSOC.

Finally, with regard to the issue of entitlement to service connection for a skin disorder other than herpes simplex, the Board finds an additional medical opinion is required that addresses all relevant evidence of record.  Pursuant to the July 2015 remand, the Veteran was afforded an  and  in June 2017 that diagnosed seborrheic keratosis based on the Veteran's reports of brown spots on his arm, nose, and scalp.  The examiner found the skin disorder unrelated to active service as the brown spots developed around 2011, many years after his 1994 separation from active service.  The Board finds an additional opinion is required as the June 2017 opinion did not address service treatment records (STRs) noting treatment for lesions on the Veteran's forehead.  Specifically, an  STR assessed seborrheic dermatitis on the scalp and  STRs reported treatment for a raised lesion on the right forehead.  In addition, an  reported a recurring spot on the Veteran's right forehead that was removed in 1992 and 1993.  The subsequent medical opinion must therefore address whether any current skin disorder other than herpes simplex, to include seborrheic keratosis, is related to the noted skin lesions in service and shortly after separation from service.  

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case that addresses the issues of entitlement to an initial rating in excess of 50 percent for chronic sinusitis, an effective date prior to June 10, 2008, for the award of service connection for chronic sinusitis, and to an effective date prior to June 10, 2008, for a 10 percent rating for hyper-extended left elbow.

The Veteran should be advised that a timely substantive appeal must be filed in order to perfect the appeal as to these matters.  38 C.F.R. § 20.302(b).  The issues are to be returned to the Board only if they are perfected by a timely substantive appeal. 

2. After any records development is completed, the claims file should be sent to an appropriate examiner to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disorder other than herpes simplex arose during service or is otherwise related to service.  In offering the opinion, the examiner is asked to consider the June 2017 examination's diagnosis of seborrheic keratosis, April 1980 and November 1992 STRs indicating treatment for right forehead skin lesions, and an April 1994 examination report's notation of a recurring spot on the Veteran's right forehead.  

The need for an examination is left to the discretion of the examiner.  A rationale should be provided for any opinion offered as the Board is precluded from making any medical findings.

3. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims of entitlement to service connection for a skin disorder other than herpes simplex, an initial compensable rating for muscle cramps in the right and left lower extremities, and a compensable rating for hyper-extended left elbow.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


